Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
            This office action is in response to communication filed 12/21/21.

Response to Amendment
	The examiner acknowledges the withdrawal of claims 18-20, and 22.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-42 of U.S. Patent No. 11393271. 
Although the conflicting claim is not identical, they are not patentably distinct from each other because the instant claims are generally broader than the claims in the patent. Broader claims in a later application constitute obvious double patenting of narrow claims in an issued patent. See in re Van Ornumand Stang, 214, USPQ 761, 766, and 767 (CCPA) (the court sustained an obvious double patenting rejection of generic claims in a continuation application over narrower species claims in an issued patent); in re Vogel, 164 USPQ 619, 622 and 623 (CCPA 1970) (generic application claim specifying “meat” is obvious double patenting of narrow patent specifying “pork”). The limitations of the instant claims are included in the patented claims of US Patent 11,393,271.

                      Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Regarding claim 11, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).



                         Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,11-14, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stenning US Patent Application Publication 20070286220. 
Regarding claim 1, Stenning teaches a queuing system for controlling access by a plurality of users to a plurality of attractions, the plurality of users having a plurality of access keys, each access key being associated with at least one user from the plurality of users, the queuing system comprising:

an electronic queue management server (32), configured to manage a plurality of virtual queues, each virtual queue being associated with a respective attraction of the plurality of attractions (paragraph 037,0116), the electronic queue management server being further configured to receive electronic requests for attraction access, each request relating to a respective access key (ID tag) and being for the at least one user associated with the access key to access an attraction from the plurality of attractions (paragraph 022-023,0122-0123), receipt of each request causing the respective at least one user to be allocated to the virtual queue associated with the attraction and wherein the electronic queue management server is further configured to determine a time at which the respective at least one user in respect of each request reaches a front of the allocated virtual queue and can access the attraction on presentation of the respective access key (paragraph 071-072); and
an access control part (22), in communication with the electronic queue management server and arranged to control access to each of the one or more attractions such that a user presenting an access key at the determined time for accessing the respective attraction is allowed to access the attraction (paragraph 0115); and wherein the electronic queue management server is further configured to reallocate each of the users allocated to a first virtual queue of the one or more virtual queues and having a respective current position or wait time in the first virtual queue, to a reallocated position or wait time within a respective alternative virtual queue from the one or more virtual queues, wherein the reallocated position or wait time for each user is the same or more advanced than the current position or wait time (users are transfer from one virtual que to another, paragraph 0155-0156, fig. 6, steps 168-072, paragraph 0203).
          Regarding claim 2, Stenning teaches the reallocated position or wait time for each user within the respective alternative virtual que is more advance than the time the user has left to wait in the first virtual queue (paragraph 0203).

      Regarding claim 3, Stenning teaches the access control part is arranged
to control access to each of the one or more attractions such that only a user presenting an access key at the determined time for accessing the respective attraction is allowed to access the attraction and no other access to the respective attraction is permitted (paragraph 078-079, 082,0115).
       Regarding claim 11, Stenning teaches each of the plurality of access keys comprises a RFID device (paragraph 059, 064).
            Regarding claim 12, Stenning teaches the electronic queue management server is configured to receive the electronic request through a wireless interface from an access key (paragraph 022,059).
         Regarding claim 13, Stenning teaches an access barrier for each of the one or more attractions, the access barrier being configured to allow access by one or more users to the respective attraction on presentation of an access key associated with the one or more users at the determined time (paragraph 037, 022,059,0116).

          Regarding claim 14, Stenning teaches each access barrier defines a respective physical buffer queue, the physical buffer queue allowing access to the respective attraction for all users that have passed through the access barrier (paragraph 037,0116).

     Regarding claim 21, Stenning teaches a method of managing a queuing system for controlling access by a plurality of users to a plurality of attractions, the plurality of users having a plurality of access
keys, each access key being associated with at least one user from the plurality of users, the method comprising:

receiving, by an electronic queue management server, electronic requests for
attraction access, each request relating to a respective access key and being for the at least one user associated with the access key to access an attraction from the plurality of attractions (paragraph 022-023,0122-0123);
managing, by the electronic queue management server, the plurality of virtual
queues in respect of the plurality of attractions, each of the plurality of virtual queues being associated with a respective attraction of the plurality of attractions (paragraph 037,0116);
for each request received, adding, by the electronic queue management server, the respective at least one user to the virtual queue associated with the respective attraction (paragraph 0115);
determining, by the electronic queue management server, a time at which the
respective at least one user in respect of each request reaches a front of the respective virtual queue and can access the attraction associated with the respective virtual queue on presentation of the respective access key(paragraph 0115-0116,0164); and
controlling, by an access control part in communication with the electronic queue management server, access to the attraction such that a user presenting an access key at the determined time for accessing the attraction is allowed to access the attraction (paragraph 037, 022,059,0116);
reallocating, by the electronic queue management server, each of the users allocated to a first virtual queue of the one or more virtual queues and having a respective current position or wait time in the first virtual queue to a reallocated position or wait time within a respective alternate virtual queue from the one or more virtual queues, wherein the reallocated position or wait time for each user is the same or more advanced than the current position or wait time. (users are transfer from one virtual que to another, paragraph 0155-0156, fig. 6, steps 168-072).


                                          Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERNAL U BROWN whose telephone number is (571)272-3060. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571 272 3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERNAL U BROWN/Primary Examiner, Art Unit 2683